



Exhibit 10.1




AMENDMENT TO EMPLOYMENT AGREEMENT


This Amendment to Employment Agreement (this “Amendment”) is entered into as of
May 22, 2018, by and between Willis North America Inc. (the “Company”), a
subsidiary of Willis Group Holdings Public Limited Company (“Willis”), and Todd
Jones (“Executive”).


WHEREAS, the Company and Executive are parties to that certain Employment
Agreement, dated July 1, 2013, as amended on April 30, 2014 (the “Letter
Amendment”) (hereinafter collectively referred to as the “Employment
Agreement”);


WHEREAS, the Company desires to update the Executive’s current office location
referenced in the definition of “Good Reason” within the Letter Amendment; and


WHEREAS, the Company and Executive desire to amend the terms of the Employment
Agreement and Letter Amendment in accordance with this Amendment.


NOW, THEREFORE, in consideration of the continued employment of the Executive
with the Company, the covenants contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


1. Amendment. The Letter Amendment is hereby amended to replace section (iii) of
the definition of “Good Reason” within the Letter Amendment with the following:


“(iii) Employee is required to relocate Employee’s office outside a radius of 35
miles from the current office location of 100 Matsonford Road, Building 5, Suite
200, Radnor, Pennsylvania 19087.”


2. General.


(a)    Except as specifically provided in this Amendment, the Employment
Agreement and Letter Amendment will remain in full force and effect and are
hereby ratified and confirmed. To the extent a conflict arises between the terms
of the Employment Agreement and Letter Amendment and this Amendment, the terms
of this Amendment shall prevail.


(b)     This Amendment may be executed in one or more counterparts, each of
which shall be deemed an original and shall have the same effect as if the
signatures hereto and thereto were on the same instrument.




























[Remainder of page intentionally left blank]



















--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.




WILLIS NORTH AMERICA INC.




By:    _____/s/ Anne Donovan Bodnar________
Name:     Anne Donovan Bodnar
Title:    Chief Human Resources Officer




TODD JONES


__________/s/ Todd Jones__________________
Date: July 26, 2018









